UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1117


In re: STEVEN DESMOND PETERSON, a/k/a Primo,

                    Petitioner.



                On Petition for Writ of Mandamus. (3:94-cr-00046-H-3)


Submitted: August 26, 2019                                        Decided: August 29, 2019


Before DIAZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Steven Desmond Peterson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Desmond Peterson petitions for a writ of mandamus, alleging unreasonable

delay by the district court in ruling on a number of pending motions and seeking an order

directing the district court to act. Our review of the district court’s docket sheet discloses

that the district court ruled upon all pending motions by order entered on August 15, 2019.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2